Motions by defendant for a new trial on newly discovered evidence denied 30 December 1998. Motion by defendant to restrain *532State from denying access to law library, copy machine, and typewriter dismissed 30 December 1998. Notice of appeal by defendant pursuant to G.S. 7A-30 (substantial constitutional question) dismissed 30 December 1998. Conditional petition by defendant for discretionary review pursuant to G.S. 7A-31 denied 30 December 1998. Petition by defendant for writ of certiorari to review the decision of the North Carolina Court of Appeals denied 30 December 1998.